Citation Nr: 1017625	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as spondylolisthesis, L5-S1.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran received an honorable discharge after serving on 
active duty from March 1953 to February 1956.  He had a 
period of active duty service lasting from February 1956 to 
April 1958 which was determined to have been under 
dishonorable conditions.  Therefore, the character of 
discharge of the Veteran's second period of service is a bar 
to VA compensation benefits based on that period.  See 38 
C.F.R. § 3.12(a) (2009).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision, which 
denied a claim for service connection for spondylolisthesis, 
L5-S1.  This issue was previously remanded by the Board in 
November 2007 and March 2009 for further development. 

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back disability is not shown by the most 
probative and credible evidence of record to be etiologically 
related to a disease, injury, or event in service and was not 
shown to have been manifested within a year of service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in August 2003, March 2004, January 2005, 
and April 2009 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
August 2006, November 2006, December 2007, and April 2009 
letters described how appropriate disability ratings and 
effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's relevant VA and private medical 
records are in the file.  With regard to the Veteran's 
service treatment records, the Board notes that a September 
2003 response from the National Personnel Records Center 
(NPRC) indicated that an extensive and thorough search of the 
records among their holdings has been conducted.  The 
Veteran's complete service treatment records were not able to 
be located.  The NPRC indicated that, on the basis of the 
request, they have concluded that the records either do not 
exist, that NPRC does not have them, or that further efforts 
to locate them at NPRC would be futile.  In March 2004, the 
Veteran submitted a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, noting that he injured 
his back and right leg while assigned to the "3rd Eq. Bn, 3rd 
Mar Div Japan" and was treated at a "Tent City Facility" in 
1954.  He also noted that he injured his back again in April 
1956 while serving in the "SMC 3rd Marine AirWing" in Miami, 
Florida, and was treated at the sick bay on base.  Two 
requests were made for these records.  A July 2009 response 
revealed that no search was possible based on the information 
provided and requested that treatment facility and year be 
provided.  An August 2009 response revealed that no search 
was possible based on information provided and requested that 
the treatment hospital or clinic and year be provided.  In a 
September 2009 Report of Contact, the Veteran stated that he 
did not remember the name of the hospital/clinic that he went 
to in Miami during 1956.  In September 2009, a Formal Finding 
of Unavailability for Miami Inpatient Clinical Records was 
made.  Additionally, a Formal Finding on the Unavailability 
for Social Security Administration (SSA) Disability Records 
was also made in November 2009.  As such, the Board finds 
that exhaustive efforts have been made to locate all possible 
missing records relevant to the Veteran's claim.  All 
available records identified by the Veteran as relating to 
this claim have been obtained, to the extent possible.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination most recently in 
January 2008, which addressed his claim for service 
connection for a low back disability.  The Board notes that 
the Veteran asserted in an April 2008 statement that the 
physician who conducted the January 2008 VA examination was 
not specifically skilled to treat back disorders and 
incorrectly stated that the Veteran fell off of a bus in 
April 1956 when he actually slipped getting off of a bus in 
July 1955.  The Veteran also stated that he disagreed with 
the examiner's conclusions regarding a pelvic fracture.  The 
Board notes that the examiner reviewed the claims files, 
conducted the appropriate diagnostic tests and studies, and 
noted the Veteran's assertions.  The Board finds this 
examination report and opinion to be thorough and complete.  
There is no indication that this physician is unqualified in 
any way to offer an opinion on these matters or that his 
interpretation that the Veteran injured himself in 1956, as 
opposed to 1955, had any impact on his opinion regarding the 
etiology of the Veteran's current back condition.  Therefore, 
the Board finds this examination report and opinion are 
sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran claims that he has a current low back disability 
that was incurred in service.  Specifically, he contends that 
it was the result of a back injury he sustained when a truck 
in which he was riding overturned in the summer of 1954.  He 
alleges that he was hospitalized for the injury for 14 to 21 
days.  He also states that his back was reinjured in a bus 
accident in service in 1955, and that he has had problems 
with his back ever since.

As noted above, the Veteran had 2 periods of active duty 
service.  A March 1953 enlistment examination report and a 
February 1956 discharge and reenlistment examination report 
revealed that clinical evaluations of the Veteran's spine 
produced normal findings.  During his second period of active 
duty, an April 1956 service treatment record reflects that a 
pick-up truck fell and struck the Veteran on the upper 
anterior aspect of the right thigh when he was 17 years old.  
He was not prescribed any treatment and he limped for several 
weeks.  The April 1956 service treatment record also noted 
that the Veteran was diagnosed with a chronic sprain of the 
right upper thigh.  The Veteran slipped and fell getting off 
a bus in July 1955.  He landed on his right buttocks and 
reported sharp, shooting pains following this incident.  He 
indicated in the April 1956 service treatment record that 
occasionally, when he puts weight on the leg, he has the same 
type of pain.  In a May 1956 service treatment record, the 
Veteran was noting as having an old fracture of the pelvis. 

Following his discharge from service, there is of record a VA 
musculo-skeletal examination report dated in August 1987 in 
which the Veteran reported, by history, that he started 
having pain in the lower back about 20 years prior.  There is 
also a record of a May 1991 orthopedic examination in which 
the Veteran reported that he had chronic low back pain since 
the 1930's.  The Veteran denied any specific injury to his 
back at that time.  In a November 2002 VA treatment record, 
the Veteran was diagnosed with lumbar degenerative arthritis, 
stenosis, and chronic lower back pain. 

As an initial matter, the Board notes that the Veteran 
asserted in his August 2003 claim that he had an original 
back injury that was aggravated by his military service and 
that aggravation is the direct cause of his current level of 
disability.  However, as noted above, the Veteran's March 
1953 enlistment examination report revealed a normal clinical 
evaluation of the spine.  Moreover, the Veteran also 
indicated in his August 2003 claim that he was claiming 
service connection for a low back condition due to an injury 
that first occurred while on active duty in the United States 
Marine Corps in 1956.   Since the Veteran submitted his 
original claim, he also specifically indicated in an April 
2008 that the incident that occurred when he was 17 resulted 
in only a scrape on the leg that needed no medical treatment, 
not a back injury. 

The Board notes that every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  Therefore, as there is no medical 
evidence indicating that the Veteran had a back disability 
upon entrance into service, or for many years after service, 
and he has specifically asserted that he did not have a back 
condition upon entrance into service and the injury first 
occurred in service, the Board will presume the Veteran to 
have been in sound condition upon entrance into service.  As 
such, the issue before the Board is whether the Veteran 
incurred a current low back disability in service. 

With regard to establishing service connection on a 
presumptive basis under 38 U.S.C.A. § 1112, the Board notes 
that there is no medical evidence indicating that the Veteran 
had a diagnosis of arthritis of the lumbar spine to a 
compensable degree within one year of discharge from active 
duty.  Therefore, service connection for lumbar spine 
arthritis cannot be granted on a presumptive basis under 38 
U.S.C.A. § 1112.

With regard to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  

Currently, there is no contemporaneous medical evidence of 
record indicating that the Veteran suffered a low back injury 
or had a low back condition in service.  

With regard to relating the Veteran's current back disability 
to service, the claims file contains a June 2003 medical 
assessment written by a private physician, J.K.G., M.D., 
indicating that the Veteran's "back problem first occurred 
when was [sic] in a truck accident in 1954 while in the 
Military Service.  The [Veteran] has had a reinjury of the 
area in a bus accident in 1956."  This physician indicated 
that he reviewed the Veteran's records regarding his back 
problem.  He did not, however, specifically indicate that 
those records included the available service treatment 
records.

The Board notes that the Veteran underwent a VA examination 
in January 2008.  At this examination, the Veteran reported a 
back injury following a dump truck accident in 1954.  The 
examiner reviewed the claims file and noted extensively the 
Veteran's medical history.  Specifically, the examiner noted 
the April 1956 service treatment record, in which it was 
noted that a pick-up truck struck the Veteran on the upper 
anterior of the right thigh at age 17.  The examiner noted 
that the Veteran enlisted into service in 1953, at age 19.  
Upon examination of the Veteran, the examiner diagnosed him 
with grade 2 L5 over S1 spondylolisthesis and right S1 
radiculopathy.  The examiner concluded by stating that, being 
that there is absence of documentation of lumber spine injury 
in any portion and particularly the earliest half of the 
Veteran's military service, and in light of the discharge and 
reenlistment note of 1956 having been normal following what 
the Veteran states to have been a dump truck accident in 
1954, it is his opinion that the Veteran's lumbosacral spine 
condition is not caused by his military service or any event 
during his period of service.  

In December 2009, the Veteran submitted an undated statement 
from a VA treating physician.  This physician noted that he 
had treated the Veteran since 2000 for chronic low back pain 
with the diagnosis of degeneration of lumbar or lumbosacral 
intervertebral disc and spinal stenosis of lumbar region.  
The physician noted that the Veteran gives a history of being 
involved in a motor vehicle accident in 1954 while serving in 
the military.  The incident was serious enough to keep the 
Veteran in the medical facility for 3 weeks, according to the 
Veteran.  The physician noted that the Veteran reported that 
he did not have any back problems prior to this incident.  
The physician concluded by stating that the timeline between 
the motor vehicle accident and the Veteran's subsequent back 
condition appears to be connected.   

The Board notes that the claims file contains varying 
opinions regarding the etiology of the Veteran's current low 
back disability.  The Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

With regard to the January 2008 VA opinion, the Board notes 
that this examiner extensively reviewed the claims file, 
examined the Veteran, considered his assertions, and offered 
a detailed rationale for his opinion.  As such, the Board 
finds this opinion to be probative with regard to the matter 
on appeal. 

With regard to the aforementioned June 2003 and December 2009 
opinions, the Board notes that there is no specific 
indication as to whether these physicians had the benefit of 
reviewing the available service treatment records, or whether 
these opinions were based upon the history provided by the 
Veteran of events that occurred during the 1950's.  However, 
as these physicians did not indicate that they reviewed the 
entire claims file, and the February 1956 discharge and 
reenlistment examination report revealed that a clinical 
evaluation of the Veteran's spine produced normal findings, 
the Board finds that these statements most likely appear to 
be based on the Veteran's self-reported lay history.  As will 
be discussed below, however, the Board finds that the 
Veteran's own statements as to his history lack credibility, 
and the Board is not obliged to accept an opinion based on 
inaccurate medical history.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (holding that the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that are 
contradicted by other facts of record).

In considering the Veteran's reports, the Board has 
considered the decision in Buchanan v. Nicholson, 451 F. 3d 
1331, 1336-37 (Fed. Cir. 2006), wherein the United States 
Court of Appeals for the Federal Circuit determined that the 
Board erred by finding that a claimant's report of in-service 
symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at 
the time.  However, the Board believes the instant case is 
clearly distinguishable, as the Board is not relying solely 
upon a general absence of complaints during service or for 
years after service.  Specifically, the Board does not find 
the Veteran's statements regarding the onset of his current 
back condition to be credible, due to inconsistencies in the 
Veteran's assertions over the years.  In the August 1987 VA 
musculo-skeletal examination report, the Veteran reported 
that he started having pain in the lower back about 20 years 
prior.  In a May 1991 orthopedic examination, the Veteran 
reported that he had chronic low back pain since the 1930's 
and denied any specific injury to his back at that time.  In 
his August 2003 claim, the Veteran asserted that he had a 
back injury that was aggravated by his active duty service.  
In an April 2008 statement, however, the Veteran asserted 
that he only sustained a minor scrape to his right leg prior 
to service and his back injury was incurred in service.  
Given these discrepancies, the Board finds that the Veteran's 
own statements as to the circumstances under which his 
chronic back complaints developed are not credible.

The Board also considered that the Veteran's sister submitted 
several statements indicating that she remembered her 
grandmother speaking many times about how her brother was 
involved in a truck accident that left him with an injured 
back, and he has suffered for many years.  However, given the 
vagueness of her accounts, the Board finds her statements to 
be of little probative value.  Furthermore, an acquaintance 
and a manager indicated that they have witnessed the 
Veteran's back problems.  The acquaintance further indicated 
that the Veteran has told him on more than one occasion how 
he was involved in a vehicle accident in 1950's while in the 
military.  Again, however, given the unreliability of the 
Veteran's own statements as to his history, the Board finds 
this report to be of no probative value.

In summary, a February 1956 clinical evaluation of the 
Veteran's spine produced normal findings, the claims file is 
absent credible evidence of chronic back complaints for 
several decades after service, and the most probative medical 
opinion of record has indicated that the Veteran's current 
low back condition is not related to his period of honorable 
service.  Therefore, the Board finds that the greater weight 
of credible evidence weighs against a finding that the 
Veteran has a current low back disability that is related to 
his active duty service.  Thus, the Veteran's claim for 
service connection for a low back condition must fail.  See 
Shedden, supra.


ORDER

Entitlement to service connection for a low back disability, 
characterized as spondylolisthesis, L5-S1 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


